United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.P., Appellant
and
DEPARTMENT OF THE TREASURY, U.S.
MINT, Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1869
Issued: September 25, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 21, 2016 appellant, through counsel, filed a timely appeal from an
April 27, 2016 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence to OWCP after the April 27, 2016 decision was
issued. The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final
decision. Therefore, the Board lacks jurisdiction to review this additional evidence. 20 C.F.R. § 501.2(c)(1).

ISSUE
The issue is whether appellant met her burden of proof to establish total disability
beginning February 22, 2015, causally related to her accepted lumbar condition.
FACTUAL HISTORY
On November 20, 2014 appellant, then a 54-year-old tools and parts attendant, filed an
occupational disease claim (Form CA-2) alleging lumbar and left lower extremity conditions due
to performing her employment duties. She identified July 21, 2014 as the date she first realized
her claimed conditions were employment related.
Appellant stopped work on
November 18, 2014. On February 20, 2015 OWCP accepted appellant’s claim for left L5-S1
radiculopathy.
In March and April 2015, appellant filed several claims for compensation (Form CA-7)
for temporary total disability beginning February 22, 2015.4 She submitted reports dated
February 26, 2015, including an attending physician’s report (Form CA-20) and a duty status
report (Form CA-17), from Dr. Gabriel Rosales, a Board-certified general surgeon. Dr. Rosales
diagnosed lumbar strain with radiculopathy and advised that appellant was unable to work.
In a March 30, 2015 letter, OWCP requested additional medical evidence establishing
appellant’s disability for work during the period claimed and afforded her 30 days to respond to
its inquiries.
Subsequently, appellant submitted physical therapy reports dated March 11 through
April 1, 2015.
In an April 14, 2015 report, Dr. Zach Broyer, a Board-certified physiatrist, noted that
appellant had been in physical therapy since November 2014 and had been out of work since
November 18, 2014 as ordered by her primary care physician. In another April 14, 2015 report,
he checked a box indicating that she was temporarily totally disabled from employment
activities. On April 22, 2015 Dr. Broyer opined that appellant was unable to work due to
exacerbation of a herniated nucleus pulposus (HNP) and associated radiculopathy at L5-S1.
OWCP referred appellant for a second opinion evaluation with Dr. Willie Thompson, a
Board-certified orthopedic surgeon. In his May 15, 2015 report, Dr. Thompson found that her
accepted condition had resolved and he released her to full-duty work without restrictions. He
explained that appellant’s diagnosis was that of a soft-tissue-type sprain to the lower back, but
nothing more serious. Dr. Thompson further noted that her physical examination was
completely within normal limits.
Effective May 15, 2015, Dr. Broyer released appellant to resume work with a 20-pound
lifting limitation.
4

Although both appellant and the employing establishment acknowledged that she stopped work on
November 18, 2014, appellant did not claim wage-loss compensation dating back to her November 18, 2014 work
stoppage.

2

On June 2, 2015 appellant returned to work in a limited-duty capacity with a 20-pound
lifting restriction.
By decision dated June 9, 2015, OWCP denied appellant’s claim for temporary total
disability beginning February 22, 2015 as the medical evidence submitted was insufficient to
support disability due to the employment injury.
On July 7, 2015 counsel requested a hearing before a representative of OWCP’s Branch
of Hearings and Review. Appellant submitted additional medical evidence, including an
April 28, 2015 report from Dr. Delana Wardlaw, a Board-certified family practitioner, who noted
that appellant had been under her care since September 5, 2014 for lumbar radiculopathy.
Dr. Wardlaw reported that appellant was treated with medication and physical therapy and her
symptoms improved temporarily, but that she could not participate in her daily activities.
Appellant’s last visit was March 27, 2015 at which time she was referred to orthopedic surgery
for ongoing care.
Effective September 4, 2015, the employing establishment was unable to accommodate
appellant’s work restrictions. Accordingly, OWCP accepted the claim for recurrence of
disability, and later placed her on the periodic compensation rolls.
The hearing regarding the June 9, 2015 decision was held before an OWCP hearing
representative on September 16, 2015.
Appellant provided testimony and the hearing
representative held the case record open for 30 days to allow for the submission of additional
evidence.
After the hearing, appellant submitted reports dated October 9, 2015 from Dr. Broyer
reiterating his opinion that she was capable of working with restrictions. His diagnoses included
lumbosacral intervertebral disc disorder with radiculopathy, and lumbosacral intervertebral disc
degeneration and displacement. Dr. Broyer also noted: “L4-5 and L5-S1 disc degeneration with
disc fusion and bilateral S1 radiculopathy, improving.”
By decision dated November 4, 2015, OWCP’s hearing representative affirmed the
June 9, 2015 decision.
On February 2, 2016 counsel requested reconsideration and appellant submitted progress
reports dated October 27 and December 8, 2015 from Dr. Broyer. Appellant also submitted a
March 1, 2016 report from a physician assistant.
By decision dated April 27, 2016, OWCP denied modification of its prior decision.
LEGAL PRECEDENT
Section 8102(a) of FECA5 sets forth the basis upon which an employee is eligible for
compensation benefits. That section provides: “The United States shall pay compensation as
specified by this subchapter for the disability or death of an employee resulting from personal
5

5 U.S.C. § 8102(a).

3

injury sustained while in the performance of his duty....” In general the term “disability” under
FECA means “incapacity, because of an employment injury, to earn the wages the employee was
receiving at the time of injury.”6 This meaning, for brevity, is expressed as disability for work.7
For each period of disability claimed, an employee has the burden of proving that he or she was
disabled for work as a result of the accepted employment injury.8 Whether a particular injury
caused an employee to be disabled for employment and the duration of that disability are medical
issues, which must be proved by the preponderance of the reliable probative and substantial
medical evidence.9
Disability is not synonymous with physical impairment, which may or may not result in
an incapacity to earn wages. An employee who has a physical impairment causally related to his
or her federal employment, but who nonetheless has the capacity to earn the wages he or she was
receiving at the time of injury, has no disability as that term is used under FECA, and is not
entitled to compensation for loss of wage-earning capacity. The Board will not require OWCP to
pay compensation for disability in the absence of any medical evidence directly addressing the
particular period of disability for which compensation is claimed. To do so would essentially
allow employees to self-certify their disability and entitlement to compensation.10
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish total disability
beginning February 22, 2015 causally related to her accepted lumbar condition. While OWCP
accepted that appellant sustained a left L5-S1 radiculopathy, she bears the burden of proof to
establish through medical evidence that she was disabled during the claimed time period and that
her disability was causally related to the accepted injury.11 The Board finds that she submitted
no rationalized medical evidence explaining how her accepted left L5-S1 radiculopathy disabled
her from all work on or after February 22, 2015.
In his reports, Dr. Broyer opined that appellant was temporarily totally disabled from
employment activities and was “unable to work due to exacerbation of HNP and radiculopathy at
L5-S1.” Although Dr. Broyer opined that appellant was totally disabled for work, his opinion is
conclusory in nature, and fails to explain in detail how the accepted medical condition was
responsible for appellant’s disability and why she could not perform her federal employment.12
Consequently, the Board finds that Dr. Broyer’s reports are insufficient to establish appellant’s
claim for wage-loss compensation for temporary total disability beginning February 22, 2015.
6

20 C.F.R. § 10.5(f); see also William H. Kong, 53 ECAB 394 (2002).

7

See Roberta L. Kaaumoana, 54 ECAB 150 (2002).

8

See William A. Archer, 55 ECAB 674 (2004).

9

See Fereidoon Kharabi, 52 ECAB 291, 292 (2001).

10

Id.

11

See supra notes 7 and 8. See also V.P., Docket No. 09-337 (issued August 4, 2009).

12

See J.J., Docket No. 15-1329 (issued December 18, 2015).

4

In reports dated February 26, 2015, Dr. Rosales advised that appellant was unable to
work due to her lumbar radiculopathy. The Board finds that, although Dr. Rosales provided an
opinion of appellant’s disability, he failed to provide a probative medical opinion explaining how
appellant’s accepted condition caused her to be disabled for employment on the dates at issue.13
Thus, the report of Dr. Rosales is insufficient for appellant to meet her burden of proof to
establish that she was totally disabled for work due to the employment injuries for the period
claimed.
Appellant also submitted an April 28, 2015 report from Dr. Wardlaw indicating that she
could not participate in her daily activities. The Board finds that this medical report also failed
to provide a probative medical opinion on whether appellant was disabled on the dates at issue
due to her accepted conditions. Therefore, the report of Dr. Wardlaw is insufficient to establish
appellant’s claim.14
Appellant also submitted evidence from physician assistants and physical therapists.
These documents do not constitute competent medical evidence because neither a physician
assistant nor a physical therapist is considered a “physician” as defined under FECA.15 As such,
the reports from the physician assistants and physical therapist are insufficient to meet
appellant’s burden of proof.
The Board finds that appellant has not submitted sufficiently rationalized medical opinion
evidence to establish total disability beginning February 22, 2015 causally related to the
employment injuries. Thus, appellant has not met her burden of proof to establish that she is
entitled to compensation for total disability for the claimed period.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish total disability
beginning February 22, 2015 causally related to her accepted lumbar condition.

13

See J.G., Docket No. 12-1348 (issued February 25, 2013).

14

Id.

15

5 U.S.C. § 8101(2); Sean O’Connell, 56 ECAB 195 (2004) (physician assistants); Jennifer L. Sharp, 48 ECAB
209 (1996) (physical therapists). See also Gloria J. McPherson, 51 ECAB 441 (2000); Charley V.B. Harley, 2
ECAB 208, 211 (1949) (a medical issue such as causal relationship can only be resolved through the submission of
probative medical evidence from a physician).

5

ORDER
IT IS HEREBY ORDERED THAT the April 27, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 25, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

